BERDON, J.,
concurring in the result. I agree with the result reached by the majority, but I disagree with the standard established for a defendant to prove that he or she failed “to appreciate the wrongfulness of his [or her] conduct,” in order to satisfy the cognitive prong of the insanity defense under General Statutes § 53a-13. Although I agree generally with part I of the concurring opinion of Justice Katz, with respect to her interpretation of § 53a-13,1 write separately because I reach that result through a slightly different route.
The majority poses what it terms as the difficult question of “how properly to define the moral element inherent in the term ‘wrongfulness’ under § 53a-13 (a).” The legislature clearly answered this so-called difficult question in 1967 when it adopted § 4.01 of the American Law Institute’s Model Penal Code (Model Penal Code), now codified at § 53a-13 (a). When the legislature adopted the American Law Institute’s test, it also chose the alternate phrasing offered by the Model Penal Code-—“wrongfulness” instead of “criminality.” At the time that the legislature adopted this standard, Representative David H. Neiditz, the sponsor of the bill, explained: “[T]he wording that was adopted before us now is the exact formulation as used in [United States v. Freeman, 357 F.2d 606 (2d Cir. 1966)] .... [W]hen the American Law Institute made this formulation, they interchangeably [used] two words, in section one, they referred to ‘the substantial capacity either to appreciate the criminality or the wrongfulness of his conduct,’ they allowed for either use . . . . The Freeman case adopted the word ‘wrongfulness’for the reason that [it would] include the case where the perpetrator appreciates that his conduct is criminal but because of [his delusion] believes it to be morally justified. I think it’s the better formula and most of the other states that have adopted *635have used the word ‘wrongfulness.’ In addition ... I think it’s important that we have the uniformity with our own federal courts and lastly, I think the reason we should change [the] law in this area ... is so as not to leave the decision to a particular judge sitting on a particular case. I think that we have developed the uniformity and I firmly believe that with certain legislation now before the Congress involving a ‘not guilty by reason of insanity’ plea that most of the federal courts, throughout the country, will adopt the Model Penal Code rule as the [Second] Circuit has in . . . [t]he Freeman case.” (Emphasis added.) 12 H.R. Proc., Pt. 6, 1967 Sess., p. 2585.
Turning to Freeman, it is clear that that case formulated a “subjective” test in order to define the term “wrongfulness” encompassed within the test that it was judicially adopting from § 4.01 of the Model Penal Code. Specifically, the court in Freeman stated that “[w]e have adopted the word ‘wrongfulness’ in Section 4.01 as the American Law Institute’s suggested alternative to ‘criminality’ because we wish to include the case where the perpetrator appreciates that his conduct is criminal, but, because of a delusion, believes it to be morally justified. ”1 (Emphasis added.) United States *636v. Freeman, supra, 357 F.2d 622 n.52.; see also United States v. Segna, 555 F.2d 226, 233 (9th Cir. 1977) (with standard indistinguishable from Freeman, indicating that Ninth Circuit had previously adopted word “wrongfulness” from American Law Institute’s test because “[i]n [the court’s view], use of the word wrongfulness in the test of legal insanity would exclude from the criminally responsible category those who, knowing an act to be criminal, committed it because of a delusion that the act was morally justified” [internal quotation marks omitted]);2 I A.L.I., Model Penal Code and Commentaries (1985), § 4.01, comment, pp. 178-79 (revised comments looking back at developing case law and indicating that “[m]ost federal courts of appeals have adopted a wrongfulness standard, with one leading case [Freeman] clearly indicating that an actor may be excused who, because of a delusion, believes what he is doing is morally right even though he knows it is criminal and condemned by society”).
We have long held that we interpret our statutes in part based upon their legislative history. Statutory interpretation “is guided by well established principles of statutory construction. Statutory construction is a question of law and therefore our review is plenary. . . . [0]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature. . . . In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Internal *637quotation marks omitted.) State v. Burns, 236 Conn. 18, 22-23, 670 A.2d 851 (1996). The majority, at the very beginning of part I of its opinion, pays homage to this fundamental principle, yet it glosses over the definitive legislative statements that expressly illustrate that the legislative intent was to incorporate by reference the subjective standard, defining the word wrongfulness, as formulated in Freeman. In my view, therefore, Freeman is dispositive of the issue in this case and the standard set forth in the majority opinion overrides the legislature’s unequivocally expressed intent.

 The majority responds to this concurrence; see footnote 15 of the majority opinion; by asserting that Freeman does not answer the central issue raised in this appeal because it does not address whose morals are encompassed within the term “morally justified.” The majority continues this reasoning in footnote 16 by stating that it is not clear from Representative Neiditz’ remarks whether the phrase “morally justified” was intended to mean according to the defendant’s own personal morals. Again, the plain language in Freeman indicates that the court chose the term “wrongfulness” in order to include the situation “where the perpetrator appreciates that his conduct is criminal, but, because of a delusion, believes [his conduct] to be morally justified.” (Emphasis added.) United States v. Freeman, supra, 357 F.2d 622 n.52. The moral justification referred to in Freeman must be that of the defendant, otherwise it would not make sense. I am baffled by the majority’s assertion that Representative Neiditz’ remarks, based upon Freeman, were not clear that “morally justified” refers to the defendant’s viewpoint.


 In Wade v. United States, 426 F.2d 64, 71-72 & n.9 (9th Cir. 1970), the Ninth Circuit had previously adopted the word “wrongfulness” in order to be in line with the standard in cases such as Freeman and, in fact, Wade cites to Freeman. Segna later reaffirmed the position taken in Wade. United States v. Segna, supra, 555 F.2d 232-33.